DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In view of Applicant’s arguments filed September 24, 2021, the rejections set forth in the last office action are hereby withdrawn.  New ground of rejection is discussed herein below.

Claim Rejections - 35 USC § 103
Claims 21-30 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li (US 2004/0194663)
	Claims 21 and 22:  Li teaches a coating composition comprising highly anti-corrosive surface-modified metal particles, the metal particles including aluminum flakes and zinc alloy flakes (Li, para. 0015) and surface-modified with a coating of silicon dioxide or titanium dioxide (Li, para. 0013 and 0020).  As a paint composition or ink composition, the modified particles are present in quantities of 1 to 70 wt% (Li, para. 0117 & 0123) which overlaps the claimed range of 30 to 70 w/w (instant claim 21) and 40-60 w/w (instant claim 22).  Therefore, the claim is anticipated or, in the alternative, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549.  Because the surface-modified metal particles are disclosed as being “highly anti-corrosive”, it is expected that the coating composition when applied to a metal substrate would necessarily provide cathodic corrosion protection to the substrate.  The metal substrates include 
	Claims 23-24:  Li suggests that details for obtaining the coating and the coating thickness can be found in WO 98/53011, whose English equivalent is US 2005/0241530 where the coating thickness is suggested to be 50-300 nm (WO’011 at page 4, lines 12-14 or US’530 at paragraph 0012).
	Claims 25-27:  The metal particles have platelet-shaped with a particle diameter of 5 to 30 m (Li, para. 0047) which is well within the claimed range of 0.1 to 30 m.
	Claims 28-30:  The metal particle are formed based on zinc alloys (Li, para. 0015 & 0048).
	Claims 35-39:  See rejections to claims 21-22 and 28-30 above.

Response to Arguments
Applicant’s arguments filed September 24, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other references are cited as art of interest.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 26, 2021